DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17 are pending in this application.
	Applicant’s claim to priority to a US application and a US provisional application is acknowledged.  The prosecution history has been reviewed.
	Three separate IDS statements have been entered and considered.
	The Drawings appear adequate for examination.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See at least [0110].
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
In claim 17 the generic placeholder is “a plurality of instructions for controlling a computer system to perform:”, and the specialized functions are.
The specialized functions are: 
 “performing a segmentation process that merges consecutive non-overlapping bins into a merged segment based on the consecutive non-overlapping bins having a same bin count classification; 
 “determining whether the fetus has an aberration in a subchromosomal region corresponding to the merged segment based on the comparison of the length of the merged segment to the length threshold and the count classification.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 USC 112(b) or 112 (second paragraph) as they fail to particularly point out and distinctly claim the subject matter which applicant regards as his invention.  
As set forth above, claim limitations identified above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
	In claim 17 the generic placeholder is “a plurality of instructions for controlling a computer system to perform” and the specialized functions are:
“performing a segmentation process that merges consecutive non-overlapping bins into a merged segment based on the consecutive non-overlapping bins having a same bin count classification; 
 “determining whether the fetus has an aberration in a subchromosomal region corresponding to the merged segment based on the comparison of the length of the merged segment to the length threshold and the count classification.”
Claim 17 fails to particularly point out and distinctly claim the algorithms, structures, or step-by-step instructions for performing that specialized function. The claim fails to particularly point out and distinctly claim the steps required to carry out the segmentation process, based on the consecutive non-overlapping bins having the same bin count classification.  It is unclear what the particular type of segmentation process applicant applies to obtain the required results of the final limitation. This limitation does not appear to provide all the required data to perform the ultimate determination.  The segmentation process, which is related to length and counts of sequence reads in non-overlapping reads does not clearly perform a step which would allow the identification of any type of aberration which could falls within the scope of the “subchromosomal aberrations” within the fetal DNA.  The particular type of aberration is not set forth in the claim and it is unclear if the process can be applied to all types of aberration, as mutations such as SNP or SNV do not necessarily change the length or count of sequence reads. This suggests some other process is applied to the fetal DNA sequence reads to obtain aberrations over the scope of the claim.  One of skill would not be apprised as to what particular functions Applicant applies to achieve the desired result. While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).” Additionally, “To claim a means for performing a specific computer-implemented function and then to disclose only a general-purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”  Finally, “Mere reference to a general-purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Therefore, claim 17 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is not related to any 112(f) consideration.
The metes and bounds of claim 1 and 17 are unclear.  
The metes and bounds of the term “subchromosomal aberration” are unclear.  Aberrations in regions that are smaller than a chromosome (i.e. subchromosomal) include within their scope: point mutations, small repeats, indels, and SNV along with the larger aberrations such as CNV, CNA, translocations, large deletions, trisomy, large and small duplications, et al.  The specification repeatedly refers to “fetal copy number aberrations” instead of merely “subchromosomal aberrations” as in the claims. The specification does not teach how to identify any or all the smaller aberrations such as SNV.  One of skill would not be apprised as to how to use the segmentation process, and the size and count analysis of the claims to identify any such smaller SNV, or small amplifications.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
The metes and bounds of claim 2 are unclear.  Initially, the alternative of a hidden Markov model in claim 2, implies some sort of computer-implemented processing, or computer system.  However, the method of claim 1 requires no specific computer system, or computing elements.  Further, claim 2 fails to particularly point out and distinctly claim how to take the binary circular segmentation, or the hidden Markov model, and apply them to the method of claim 1.  The claim fails to set forth how the particular binary circular segmentation is applied to the data in claim 1, where “performing a segmentation process that merges consecutive non-overlapping bins into a merged segment” is specified to create the merged segment.  The claim fails to set forth particularly how a hidden Markov model is intended to be applied to any process in claim 1 to achieve the desired results.  It is unclear if the binary circular segmentation and the HMM provide differing results when applied to the process of claim 1, and it is unclear what those differences may represent.  
The metes and bounds of claims 4 and 6 are unclear with respect to the size of the deletion or duplication identified by the method of claim 1.  Aberrations in regions that are smaller than a chromosome (i.e. subchromosomal) include within their scope: point mutations, small repeats, indels, and SNV along with the larger aberrations such as CNV, CNA, translocations, large deletions, trisomy, duplications, et al.  The specification repeatedly refers to “fetal copy number aberrations” instead of merely “subchromosomal aberrations” as in the claims. The specification does not teach how to identify any or all the smaller aberrations such as SNV.  One of skill would not be apprised as to how to use the segmentation process, and the size and count analysis of the claims to identify any such smaller SNV.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
The metes and bounds of claim 5 are unclear with respect to the size of the amplification identified by the method of claim 1.  Aberrations in regions that are smaller than a chromosome (i.e. subchromosomal) include within their scope: small repeats, along with the larger aberrations such as CNV, CNA, trisomy, large duplications, et al.  The specification repeatedly refers to “fetal copy number aberrations” instead of merely “subchromosomal aberrations” as in the claims. The specification does not teach how to identify any or all the smaller amplifications.  One of skill would not be apprised as to how to use the segmentation process, and the size and count analysis of the claims to identify small amplifications.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
The metes and bounds of claim 8 are unclear, as to how to determine “mappability” and the associated threshold for claim 8.  Claim 1 does not clearly address calculating the “mappability” of any one bin, such that any threshold comparisons could occur.  Mappability appears to be an adjective of a quality of matches, however it is unclear how this quality is judged with the data at hand, nor does the specification make clear how this is intended to be determined.
The metes and bounds of claim 9 are unclear as to how the respective amounts of fetal DNA sequence reads “comprises using a GC correction.”  Claim 1 does not clearly provide any GC information, nor how to apply any particular corrections for GC content.  An amount of fetal DNA sequence reads is a value designating an amount.  “comprises using a GC correction” implies some sort of error detection, or correction function.  The actual correction intended to be performed in claim 9 is not clearly set forth, nor is it clear how the application of the correction leads to the identification of an amount of reads, and the ultimate identification of a fetal abnormality.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims.
The metes and bounds of claim 14 are unclear.  The determination of the deviation thresholds utilizing the fetal DNA fraction as set forth in the claim is not clearly pointed out and distinctly claimed.  It is unclear how to “use” the fetal DNA fraction to calculate the deviation thresholds.  Merely reciting a type of statistical variable is not a clear indication of how it is intended to be calculated.  

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on... In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04.
Original, amended, or new claims are each given their broadest reasonable interpretation in light of, and consistent with the written description of the invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or how the result is to be achieved. For computer-implemented inventions, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps or procedures taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed to achieve the desired results. See MPEP §§ 2163.02 and 2181, subsection IV. As set forth in MPEP 2161, 2181 and 2185, “the claims must be supported by adequate written description of the step-by-step directions, algorithms, or structures to carry out the claimed steps.”
Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure." Additionally, "[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general-purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999))
“Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." Additionally, "[a] bare statement that known techniques or methods can be used does not disclose structure" in the context of a means plus function limitation. Biomedino, LLC v. Waters Technology Corp.”  An invention described solely in terms of a method of its desired function lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. The description needed to satisfy the requirements of 35 U.S.C. 112 "varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. For inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession. 
Considering claim 17, the claimed technology of computer programs for performing segmentation processes on sequence read data to determine the presence of a fetal aberration in a sample from the pregnant female is considered in the art to be unpredictable.  The claimed invention, drawn to the computer program product, employs the generic placeholder for “means” and the functions specified above.
The level of the skill and knowledge of one skilled in the art of bioinformatics is high.  Bioinformatics combines biological and technical knowledge with skills related to computers and sophisticated data analysis.  In particular, the prior art of record relating to the claimed aberration detection utilizing only length and counts of sequence reads illustrates the unpredictable nature of the technology, and underscores the requirement for a higher level of disclosure.
For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function... See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).  This includes the particular disclosure of the algorithms, structures, or step-by step processes specifically linked to particular specialized functions in the claims. MPEP 2181: “The structure disclosed in the written description of the specification is the corresponding structure only if the written description of the specification or the prosecution history clearly links or associates that structure to the function recited in a means- (or step-) plus-function claim limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. See B. Braun Medical Inc., v. Abbott Laboratories, 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1900 (Fed. Cir. 1997). 
Additionally, simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome).
In order to practice the claimed invention one of skill in the art must identify a type of segmentation process which is able to provide the data required for determining the presence of an aberration in the fetal DNA. Claim 17 does not set forth a particular segmentation process which can carry out these limitations. The reading of claim 17 suggests that in addition to a segmentation process, a process for identifying SNP or SNV is also required, to identify all types of aberrations encompassed by the claim. The actual segmentation process, the data required to perform the process, and the steps acting upon the results of the segmentation process are not clearly pointed out and distinctly claimed. One of skill would not necessarily be apprised as to the particular algorithms required to carry out the two specialized functions of the claim. The actual calculations, algorithms, or steps for specifically performing the steps and specialized functions of the claims are not clearly linked to a specific location in the disclosure. While the specification provides some algorithms or flowcharts related to one or more processes or calculations, there is not a clear basis linking specific algorithmic processes to specific steps within the entire scope of the claim, and an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). 
The specification provides a high level, generic description of the invention in the summary and introduction (pages 1-4.)  Generic description of possible data, possible interpretations, possible applied algorithms and possible outcomes are set forth in Detailed Description, sections I-III. Figures 1-11 provide flow charts and certain results in tabular or graphical format which provide only the same results-based language of the claims, and do not link specific algorithms or step by step directions to any particular limitation of the claims. The examples of the disclosure, beginning at section IV-VI “Aberration-Containing Fraction” through “Merged Segments”, comprise a variety of steps and algorithms not clearly required in the independent claims to achieve the desired goals.  Therefore, there is no clear linkage between this disclosure and each required specialized function. The claims fail to set forth the minimally sufficient set of steps required for achieving each identified specialized function, to meet the ultimate goal of the invention. The disclosure fails to link specific algorithms, structures or step-by-step instructions to the specialized function(s) and therefore the claims lack sufficient written description for the specialized functions.
The state of the art of the analysis of fetal DNA in cell-free samples from the maternal subject by Srinivasan (2013- of record), or Lo (2010- of record).  
Srinivasan (2013) is directed to detecting fetal subchromosomal abnormalities through deep sequencing of maternal plasma.  Srinivasan obtains plasma samples from the mother, and obtains the cell-free DNA from that sample.  It is sequenced by massively parallel sequencing, and then the sequence reads are analyzed to identify certain specific types of abnormalities in the fetus: subchromosomal duplications and deletions, translocations, mosaicism and trisomy 20.  Srinivasan does not try to identify SNP or SNV or small indels in the fetal DNA.  As set forth at page 169, in “Normalization and analysis,” Srinivasan aligns each sequence read to a reference to determine locations of the read on the reference genome, and binned into contiguous 1MB bins and/or 100kb Bins.  After certain analyses comprising normalization, calculation of a z-score for each bin, and then based on contiguous bin counts, an assessment can be made as to whether any of the specific abnormalities are present in a particular bin.  (CNV, rearrangements, deletions, duplications, mosaicism et al.)  
“Detection of a subchromosomal abnormality was a three-step process for classifying specific regions as having a CNV present. In step 1, we identified zj; values from the 1 Mb bins
that exceeded +4. The zy + 4 thresholds are indicated in each figure by a dashed horizontal line. The ff was then calculated by applying Equation § and bins that had a ff of less than 4% were
eliminated. For the samples from pregnant women carrying male fetuses, the ff was also calculated with all of the bins in chromosome X. This value was compared to the result obtained
for putative copy number changes to validate a copy-number change or suggest a mosaic result. Finally, in cases in which only a single 1 Mb bin met the above criteria, we examined the 100
kb bins data and required that at least 2 bins within a contiguous group of 4 indicated a z; value that exceeded +4 or —4 before classifying a sample as having a CNV present. All three criteria had to be fulfilled to classify the CNV. For example, individual data points that only had a z score of greater than or less than 4 but did not meet the additional criteria were not classified
as CNVs.” P169.

Lo (2010) is directed to analyzing cell-free fetal DNA in the plasma of the pregnant mother.  Lo discloses that Plasma DNA molecules showed a predictable fragmentation pattern reminiscent of nuclease-cleaved nucleosomes, with the fetal DNA showing a reduction in a 166- bp peak relative to a 143-base peak, when compared with maternal DNA. Lo discusses a high-resolution plasma DNA size analysis of the maternal samples, and maps them to the human reference, or maternal reference genome. Lo developed a genome-wide genetic map and determined the mutational status of the fetus, using maternal and parental genotype information in the mapping information, and from the maternal plasma DNA sequences.  Lo required the information as to the parental genotypes to be able to identify mutations such as SNP and SNV, or small indels.  Without that information, the bin count and length information is not sufficient on its own. 
“After having demonstrated that the entire fetal genome was evenly represented in maternal plasma, we attempted to construct a genome-wide genetic map of the fetus. Maternal plasma DNA molecules are short fragments and the fetal sequences are in the minority. Here, we used the genetic structure of the parental genomes as scaffolds for assembling the fetal genetic map from the maternal plasma DNA sequences. The map resolution depends on the known resolution of the parental genomes.” P2.

Both these references disclose that while obtaining fetal DNA information from maternal plasma samples is possible, and the process is reliable, a process which only accounts for fetal DNA length and fetal DNA counts will not provide all of the possible types of fetal DNA abnormality or aberrations.  Additional information, and additional statistical analyses are required to identify SNP, SNV or small indels.  The specification fails to provide all the steps as required.
The skilled practitioner would first turn to the instant specification to identify the specific algorithms or steps required by the specialized functions recited by the claims. However, the instant disclosure does not provide a written description of those specialized functions, and fails to link the particular algorithms or processes disclosed by the specification to specific functional limitations of the claims. As such, the skilled practitioner would turn to the prior art for guidance as to any known correlations between the disclosed structures or algorithms, and the specialized functions of the claims, however, the prior art shows that utilizing the processes listed in the claims will not identify all fetal genetic abnormalities, without additional data and statistical processing.  As such, the claims lack adequate written description.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. 
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite methods and a computer program product.
With respect to step (2A)(1) The claims recite an abstract idea of methods of identifying a sub-chromosomal aberration in a fetal genome, through analysis of cell-free DNA in a biological sample of the pregnant female.  This analysis performs certain matching and mapping steps, as well as merging segments, and calculating counts. The aberration is identified by comparison of the length of the merged segment to the length threshold and the count classification. "Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Claims 1 and 17 are independent claims with similar limitations. Only claim 1 is cited here for brevity.
	Mathematical concepts recited in claim 1 include:
“determining a respective amount of the plurality of DNA molecules located in the respective non-overlapping bin using the locations of the plurality of DNA molecules,” (claim 1 line 9, a mathematical step of counting an amount of DNA molecules in the non-overlapping bins.) 
“computing a respective bin count parameter from the respective amount, and” (claim 1 line 12: mathematical step of taking the calculated counts and computing or calculating a certain parameter) 
“performing a segmentation process that merges consecutive non-overlapping bins into a merged segment based on the consecutive non-overlapping bins having a same bin count classification” (Claim 1 line 17: a mathematical concept of considering consecutive values and merging the data in the bin count data fields to a single value.)
“computing a count parameter for the merged segment from the bin count parameters of the non-overlapping bins of the merged segment or from the amounts of the plurality of DNA molecules located in the non-overlapping bins of the merged segment” (claim 1 line 21: a mathematical concept of computing or calculating the value of a parameter, for the merged segment, or from the amounts of DNA in non-overlapping bins.)
determining whether the fetus has the aberration in a subchromosomal region corresponding to the merged segment based on the comparison of the length of the merged segment to the length threshold and the count classification. (claim 1 line 26: a mathematical relationship between the parameter of the aberration to the length and count classifications.)
	Mental processes recited in claim 1 include:
“for each of a plurality of DNA molecules in the biological sample: identifying a location of the DNA molecule in a reference genome, thereby obtaining locations of the plurality of DNA molecules;” (Claim 1 line 5: a mental step of comparison and matching to compare each DNA molecule to the reference genome, to identify a matching place, and obtain the coordinates of that place)
“comparing the respective bin count parameter to one or more bin count thresholds to determine a bin count classification of the respective non-overlapping bins” (Claim1 line 14: a mental step of comparison of a value of a parameter to thresholds for counts)
“comparing the count parameter to one or more deviation thresholds to determine a count classification;” (Claim 1 line 24: a mental step of comparing a value of a parameter to a threshold)
	Therefore, the claims explicitly recite elements that, individually and in combination, constitute one or more judicial exceptions.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d). I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d). III).
Claims 1 and 17 recites the additional element that is not an abstract idea: “analyzing a biological sample from a female subject pregnant with the fetus, the biological sample including cell-free DNA molecules from the female subject and the fetus” which is a data gathering step.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g). The claim does not provide a particular additional limitation which practically applies the natural law recited in the claims.  To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
	Claim 2 recites an additional element that is not an abstract idea: “a binary circular segmentation or hidden Markov mode.”  The “binary circular segmentation” element alone is an abstract idea of translating noisy intensity measurements into regions of equal copy number.  This abstract limitation cannot integrate the judicial exception into a practical application as it is a part of that exception.  However, the “hidden Markov model” has the potential to not fall within the definitions of an abstract idea, as certain specifically claimed HMM embodiments describe a particular interaction between the data, and structures of the computer system implied to be present in claim 1.  The human brain generally is not equipped to carry out certain complex (i.e. not toy examples) HMM processes.  Should the claim be limited to a specific HMM and how to use it with the methods of claim 1, or the data at hand from claim 1 this may overcome the rejection for claim 2.  It is suggested that such a clear positive active recitation of the specific HMM and how it acts on the data at hand be amended into the independent claims.
	Claim 17 also recites the additional non-abstract element of: “a computer product comprising a computer readable medium and a plurality of instructions for controlling a computer system.”  Claim 1 does not specifically recite a computer system, nor does it recite any computer elements, however claim 2 requires hidden Markov modeling as one selection.  Normally, a computer is required to perform a specifically recited type of modeling (except in toy examples). This part of claim 2 appears to infer that claim 1 is being performed in a computing environment. It is suggested that such a clear positive active recitation of the specific HMM and how it acts on the data at hand be amended into the independent claims.
	The claims do not describe any specific computational steps by which the computer program product performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer readable media are used to implement these functions.  The claims require nothing more than a generic computer to perform the functions that constitute the judicial exception.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 3-17 have been analyzed with respect to 2A-2. Dependent claim 2 was addressed above. Dependent claims 3, 5-16 are directed to further abstract limitations.  Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Dependent claims 4, 14 are directed to aspects of the gathered data.  Additional data gathering steps, or limitations describing the data collected are insufficient to provide a practical application.  
	None of these dependent claims recite additional elements, alone or in combination, which would integrate a judicial exception into a practical application.
	Finally, the (2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claims 1 and 17: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  Sehnert et al (Sehnert, A. J. et al.
Optimal Detection of Fetal Chromosomal Abnormalities by Massively Parallel DNA sequencing
of Cell-Free Fetal DNA from Maternal Blood. 2011 Clinical Chemistry, 57:7- of record in parent application) discloses that the analysis of cell-free DNA of a fetus from a sample of the mother is routine, well-understood and conventional.  The specification sets forth at [021] that fetal DNA proportions and fractions present in a maternal plasma sample is disclosed by Lo et al. (Lo, YMD Am Hum Genet 1998:62: 768-775 and Lun et al. Clinical Chemistry 2008: 54:1: 1664-1672.  In paragraph [0028-9] references are provided for abnormal results being identified through count-based approach of analysis of cell-free DNA including copy number variations. The specification also notes that several processes exist and are commercially available related to NIPT- non-invasive prenatal testing in [0028].  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claim 2: the additional limitations of binary circular segmentation is a further abstract limitation which is a part of the judicial exception. With respect to the HMM element alternative of Claim 2, as set forth above, this may end the analysis under 35 USC 101 at step 2A-2, and would not be assessed under step 2B if set forth as the only option in the claim, and a specific type of HMM is provided, and specific limitations as to how that HMM acts upon the data at hand to affect the final analysis. It is strongly suggested that particular HMM details and how it is applied to the data at hand be amended into the independent claims.
	With respect to claims 1 and 17: the computer program product or the implied general-purpose computer do not rise to the level of significantly more than the judicial exception.  Computer program products comprising instructions to analyze the results of cell-free DNA analysis were routine, well understood and conventional in the prior art.  Chan et al (2004), Lo (2010), Rava (2011), and Yu (2014) each disclose computer program products for analyzing data from cell-free maternal plasma samples. Claim 1 does not explicitly comprise a computer system or computing elements, however, dependent claim 2 sets forth HMM, a process that normally requires a computer as long as the HMM is specifically identified, and how the HMM applies to the data at hand. As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art.  The additional elements are set forth at such a high level of generality that they can be met by a general-purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Dependent claims 2-17 have been analyzed with respect to step 2B. Claim 2 was analyzed above. Dependent claims 3, 5-16 provide additional abstract limitations.  Additional abstract limitations cannot provide significantly more than the judicial exception as they are a part of that exception.  Dependent claims 4 and 14 relate to the aspects of the gathered data.  Data gathering steps fail to rise to the level of significantly more than the exception. None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	In combination, obtaining the data from a sample of maternal plasma to analyze cell-free DNA of the fetus, acted upon by the judicial exception, performed in a generic computer or generic computing environment fail to rise to the level of significantly more.  The data gathering steps provide the data for the judicial exception, which is carried out by the general-purpose computers.  No non-routine step or element has clearly been identified.
The claims have all been examined to identify the presence of one or more judicial exceptions.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether the additional limitations integrate the judicial exception into a practical application.  Each additional limitation in the claims has been addressed, alone and in combination, to determine whether those additional limitations provide an inventive concept which provides significantly more than those exceptions.  Individually, the limitations of the claims and the claims as a whole have been found lacking.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
NOTE: Claim 1, while it does not specify a computer system, is wholly a data analysis type claim: data is obtained, analyzed, and new data is output. In response to this rejection, Applicant is encouraged to consider the following:
It is the integration of the judicial exception with a practical application that takes a judicial exception into the realm of being patent-eligible.  If the claim is sufficiently computer-related and/or improves its otherwise relevant field, at least the following Federal Circuit opinions may be relevant to an argument in this context: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  
Since several of these opinions relate to inventions which were to some extent computer-related, arguments related to these opinions should clearly identify the particular field in which asserted improvement occurs in the claims.  These arguments generally rely on there being an "improvement" clearly on the record and in the independent claims.  One approach to clearly placing an improvement argument on the record is to show that: 1) a particular improvement is identified (assertion of general "improvement" cannot suffice); 2) there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and 3) any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  
As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Venkatraman further in view of DNACopy.
Venkatraman et al. (2007) A faster circular binary segmentation algorithm for the analysis of array CGH data. Bioinformatics vol 23 no 6 p657-663.
DNACopy: a package for analyzing DNA copy number data. (10/13/2014) Bioconductor R package
Chen, S. et al (2013) a method for noninvasive detection of fetal large deletions/ duplications by low coverage massively parallel sequencing. Prenatal Diagnosis 33: 584-590.
The claims are directed to identifying subchromosomal aberrations in the fetal genome by analyzing a cell-free sample from the pregnant mother which comprises both maternal and fetal DNA.  The processed samples are analyzed to identify a location of each read on the reference genome, determine an amount of each read in respective non-overlapping bins, compute a bin count parameter, compare the bin count parameter to determine a bin count classification for each bin.  Next, a segmentation process merges consecutive non-overlapping bins into a merged segment where each bin had the same count.  Next it compares the length of the merged segment to a length threshold and it computes a count parameter for the merged segment from the bin count, it compares the count parameter to a threshold, and finally determining whether the fetus has the aberration in a particular subchromosomal region corresponding to the merged segment based on the length and count.
With respect to claim 1, Chen provides: 
Obtaining samples from maternal plasma comprising fetal and maternal cell-free DNA.  The cfDNA is sequenced and mapped to a reference genome to obtain locations (Fig 1 (sequencing and mapping) and methods overall design; clinical sample collection, p586).
Chen provides dividing the human genome into overlapping windows (window selection p386), of various sizes, and each window contained the same number of reference unique reads.  “the human genome was divided into a total of 308 789 sliding windows with 99%overlap as the basic observation units. There were 84 000uniquely mapped simulated reads within each window, and the average size of the windows was 0.94 +- 0.68 Mb”
Chen applies a GC correction using sequencing data from control samples (GC bias correction p586).  Chen then applies a binary segmentation algorithm to identify breakpoint locations and a dynamic threshold for signal filtering.  (see Fig 1, segmentation algorithm for fetal large segment deletion/ duplication identification p386) “To minimize the interference of PCR-specific bias, a regression was performed between RRN and GC content in the same window of controls. The median coefficient of determination(R2)24was 0.776, showing a significant linear relationship between RRNs and the GC content in the same window of different control samples (Figure S1). The remarkable linear relationship enabled us to perform the GC correction and calculate the CRN. The distribution between RRN and GC content before and after normalization indicated that our GC correction strategy highly improved the data stability against GC content (Figure 2)”
Bin counts are determined for the overlapping bins and compared to thresholds:
In the simulated data example, “Poisson-distributed random numbers were generated  as sequence reads number of each window in silico under different conditions including cff-DNA concentration, size of the deletion/duplication and the number of reads from sequencing data. For this simulation study, the cff-DNA concentration varied from 5% to 15% with increment of 2.5%, the size of deletion/duplication varied from 1 to 15 Mb with increment of 2 Mb and data volume was 5M, 7M and 10M, respectively. Each simulation was repeated 100 times to estimate the detection power.”
Adjacent windows with the same bin count are merged. (Segmentation algorithm for fetal large sequence deletions / duplications…p386) and given the count parameter of the merged bins.
Chen applies a binary segmentation process to merge the adjacent windows: “To localize the segment breakpoints of the fetal large deletions/duplications, we merged the adjacent windows with similar CRN. A binary segmentation algorithm was used in our statistic model to achieve high sensitivity of accessing the optimized breakpoint,21 in which the difference of CRN value for the left and right windows of the candidate breakpoints was calculated by an iterative algorithm. Run-test was recruited to examine CRN difference between two adjacent  segments  as  the  significance  of  candidate breakpoint (pk). Candidate with the largest p-value would be clicked off, and other p-values would be refreshed until all of the p-values were less than the genome-wide significance threshold  (pk<pfinal).  (Full  details  are  available  in Supplementary Methods.)” p586.
Lengths of the merged segments are compared against a threshold: “Totally, six events of deletion/duplication were observed in four samples, including three deletions with a mean length of 12.02 Mb, and three duplications with a mean length of 18.51 Mb (Figures 4 and S2). No fetal deletions/duplications larger than 10 Mb were detected in the remaining1307 samples.” P588.
Length and count parameters are compared to the appropriate thresholds using the dynamic threshold strategy.  “On the condition of 10% cff-DNA concentration and 7Msequence reads, our simulated data showed that close to100% of >10 Mb deletion/duplication could be successfully detected (Figure 3)”
False positives are reduced by “To minimize the false signals of fetal deletions/ duplications, we employed the dynamic threshold strategy. If a fixed threshold as 95% CI of CRNs in this sample (1.645, 1.645) was used, 77 false events of deletion/duplication (>10Mb) would have been suspected among the 1311 subjects. With dynamic threshold, only  one  false  event  was  detected. For  example,  in  Positive  Case  3,  a  normal  region  onChr4:1–10 173 290 (average CRN = 1.686) would be judged as duplication by fixed threshold while identified as normal in dynamic threshold (2.156, 2.139). In other words, a dynamic threshold would substantially decrease the false positive rate.”p588.
Chen does not use non-overlapping windows in the binning and the binary segmentation processes. 
Venkatraman is directed to a circular binary segmentation (CBS) algorithm to divide the genome into regions of equal copy number. The algorithm tests for change-points using a maximal t-statistic with a permutation reference distribution to obtain the corresponding P-value. Venkatraman provides “a hybrid approach to obtain the P-value of the test statistic in linear time. We also introduce a rule for stopping early when there is strong evidence for the presence of a change. We show through simulations that the hybrid approach provides a substantial gain in speed with only a negligible loss in accuracy and that the stopping rule further increases speed.
We also present the analyses of array CGH data from breast cancer cell lines to show the impact of the new approaches on the analysis of real data.” (abstract)
	The CBS DNAcopy program product comprising the directions for carrying out the method is disclosed both in the abstract, and in the methods: “All computations were done on a 3.2GHz Intel Xeon PC running the Debian Linux operating system with gcc and g77 compilers and R statistical software.” All the functions of the disclosed DNAcopy program cannot be detailed in a single reference due to common space limitations for published papers.  Venkatraman points users to the DNAcopy manual for the program details.  The cited manual is for a version published in 2014.  
With respect to claim 1, Venkatraman provides: CGH test data from cell samples is obtained (section 4, Example).  Array CGH data is commonly used to measure DNA copy number variation as set forth in the introduction: 
“Comparative genomic hybridization (CGH) was the first method developed to measure the DNA copy number variation of entire genomes at a 10–20M resolution. Higher throughput techniques based on microarray technology (hence array CGH) have been developed to simultaneously measure DNA copy number at thousands of locations on a genome…The purpose of these technologies is to study variations in DNA copy number and to identify chromosomal regions that have been gained or lost. We developed the circular binary segmentation (CBS) algorithm to divide the genome into regions of equal DNA copy number.” 
The process of DNACopy can act on array CGH data (V-p658).  
“This document presents an overview of the DNAcopy package. This package is for analyzing array DNA copy number data, which is usually (but not always) called array Comparative Genomic Hybridization (array CGH) data… It implements our methodology for finding change-points in these data, which are points after which the (log) test over reference ratios have changed location. Our model is that the change-points correspond to positions where the underlying DNA copy number has changed. Therefore, change-points can be used to identify regions of gained and lost copy number. We also provide a function for making relevant plots of
these data.” (DNACopy-P1.) 
As set forth in Venkatraman: 
“The CBS procedure formulates the analysis of array CGH data as a problem of detecting change-points, where the change-points are the genomic locations of copy number transitions. The algorithm starts with the whole chromosome and segments it recursively by testing for change-points; it stops when none can be found in any of the segments. The test statistic was chosen to enable us to detect a narrow-changed segment in the middle of a large segment.”
The location of each DNA in the sample is determined by mapping to a reference, also, non-overlapping bins of a certain size are created.  The DNA segments are binned using their location.  After binning, the count in each bin is determined (bin count parameter) which is compared to a threshold. “Higher throughput techniques based on microarray technology (hence array CGH) have been developed to simultaneously measure DNA copy number at thousands of locations on a genome.” (Introduction.) 
“In particular, we chose the studies GM05296 and GM13330. After selecting only the mapped data from chromosomes 1-22 and X, there are 2271 data points.” (DNACopy section 2)
DNACopy emphasizes that DNAcopy uses non-overlapping windows in their calculations. “We no longer recommend using overlapping windows for larger data sets.” (DNACopy Section 4).”
Venkatraman discloses the CBS segmentation process.  The CBS algorithm divides the genome into regions of equal copy number.  
“The algorithm starts with the whole chromosome and segments it recursively by testing for change-points; it stops when none can be found in any of the segments.” The Array data is processed to merge segments from sequential non-overlapping bins of equal bin count, which is compared to a length threshold (p-value).  “We declare a change to be statistically significant if the P-value is smaller than a threshold level α (typically 0.01) and estimate the locations of the change-points as the i and j (if  j < m) that maximize the test statistic… In the original implementation of the CBS algorithm, we compute the P-value using a permutation reference distribution due it being a robust nonparametric method.” (Methods p658) “However, this resulted in the computation time growing quadratically with the number of markers on the array (this was also noticed by Lai et al., 2005). This is due to the test statistic T being the maximum of m(m-1)2 different statistics for every segment considered and m increases with the number of markers on the array.” 
Venkatraman provides an alternate method of calculating the p-value: “We compute P(T1 > b) using a permutation approach since T1 is the maximum of several correlated t-statistics and an approximation to its distribution is unavailable even for normally distributed Xs. Since T1 requires only mk statistics to be computed, the computational burden is nearly linear in the number of markers with a suitable choice of k. We approximate P(T2>b) as follows. Heuristically, since Tij is the standardized difference of means, it has a limiting normal distribution under suitable regularity conditions. So for m and k are large enough the distribution of the statistic Tij, under the null hypothesis of no change, is approximately standard normal… The CBS algorithm is modified in the following manner. Let b be the value of the test statistic T on the observed X1…Xm. Since the approximation is asymptotic we compute the full permutation P-value if there are fewer than m0 markers m. Otherwise, we first compute P(T2 > b) from the approximation above. If it exceeds α we can declare that there is no change; otherwise we compute P(T1 > b) and the P-value is the sum of the two and a change is declared if the sum is less than α: The only difference between the hybrid and the permutation approaches is the P-value. The choice of P-value method thus affects whether a change-point is detected but not its estimated location.” (V Methods)
This provides the count of the merged segment, and its comparison to a threshold.  Once the count parameter and the length parameter are obtained, the presence of an aberration can be determined.  This is shown in both simulation experiments, and using data from CGH experiments.  
“We conducted simulation experiments to evaluate the performance gain that the improved CBS algorithm provides and the cost in terms of its ability to detect change-points. We first show that the approximation for P(T2 > b) works well for large m and suitably chosen k and hence could be used to obtain the P-value for the statistic T. We then segment the same simulated data with and without change-points, using the original permutation P-value and the new hybrid by itself and with early stopping. For all these simulations the marker data are generated from standard normal, uniform or beta(0.5, 1.0) distributions. Since the approximation was obtained for the maximum of a Gaussian random field, the normal data is where it is expected to perform the best. The other two were chosen to provide different degrees of non-normality with the uniform having a flat density and the beta a very skewed J-shaped one. The computing times for the procedures give us a measure of the performance gain and the proportion of times change-points are detected give us the impact on the ability to detect change-points (false positive or missed ones).”
The DNAcopy paper provides the pseudocode for the processes of analyzing CGH data.  
“Before segmentation the data needs to be made into a CNA object…We generally recommend smoothing single point outliers before analysis. It is a good idea to check that the smoothing is proper for a particular data set…After smoothing, if necessary, the segmentation is run. Here the default parameters are used. A brief discussion of parameters that can be adjusted is in the Tips section…There are a number of plots that can be made. The first is ordering the data by chromosome and map positions…Another possibility is to plot by chromosome within a study…If there are multiple studies, one could plot by chromosome across studies using the option plot. type='c'. A final plot orders the segment by their chromosome means. One can take
the plateaus in this plot to determine what the mean values should be for calling segments gains or losses. In this case, maybe 0:4 for gains and -0:6 for losses. For most data, these plateaus are much closer to zero. The next generation of this software will have automatic methods for calling gains and losses…Change-points are often found due to local trends in the data. An undo method is needed to get rid of unnecessary change-points…A function that may be of interest that has not been mentioned is subset.CNA. It allows for subsetting of a CNA object by chromosome and sample so that segmentation does not have to be run on a whole data set. Similarly, subset.DNAcopy allows subsetting of DNAcopy objects, which contain the output of segmentation…The new default algorithm is much faster. It includes a hybrid approach to compute the p-value for segmenting based partly on permutation and partly on a Gaussian approximation (available in all versions after 1.2.0) and a stopping rule (available in all versions after 1.5.0) to declare change when there is a strong evidence for its presence (Venkatraman and Olshen, 2007). We no longer recommend using overlapping windows for larger data sets. It is still possible to run the full permutations analysis using the option p.method='perm'. If the new algorithm is still too slow, one can reduce the number of permutations in the hybrid method using the parameter nperm (default is 10,000). However, the lower alpha (the significance level for the test to accept change-points) is, the more permutations that are needed. The stopping
boundary needs to be computed for any choice of nperm and alpha which is not the default
which is done automatically within the function segment or can be done externally using the function getbdry and passed on to segment.”
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to the methods of Venkatraman, DNACopy and Chen, substitution of the non-overlapping windows in the circular binary segmentation process as taught by Venkatraman and DNACopy for the overlapping window method of Chen is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement." Chen provides the required cell-free samples from the plasma of the pregnant mother, and teaches a method of identifying fetal chromosomal abnormalities through the use of a segmentation process on overlapping windows. Venkatraman provide the DNAcopy program, which can use binned data counts of non-overlapping windows from aCGH as well as from sequencing reads.  Venkatraman provides identification of chromosomal aberrations in cancer patients, comprising the same overall steps of the claimed method.  The method of Venkatraman is faster than previous iterations of the method, and provides fewer false positives, and identifies statistical significance of the results. The DNACopy program is able to work on the data provided by aCGH or other methods, to carry out the identification of the aberrations.  Thus, it would have been obvious to one of ordinary skill in the art to replace the overlapping bin methods of Chen with the non-overlapping bin method of Venkatraman, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.  Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
With respect to claim 2, Venkatraman provides a circular binary segmentation process and Chen provides a binary segmentation process
	With respect to claim 3, Venkatraman provides testing when the bin count is over represented or under represented. (p659, Section 2.3). “For all these simulations the marker data are generated from standard normal, uniform or betað0:5, 1:0Þ distributions. Since the 
approximation was obtained for the maximum of a Gaussian random field, the normal data is where it is expected to perform the best. The other two were chosen to provide different degrees of non-normality with the uniform having a flat density and the beta a very skewed J-shaped one.”
	With respect to claim 4, deletions and amplifications are the focus of Venkatraman and chen. (Abstract). 
	With respect to claim 5-6, 11, 13-16 Venkatraman discloses the calculations of boundaries and thresholds to which the parameters are compared in the methods section 2, to make the determination of amplification or deletion with respect to those thresholds and boundaries.  Chen discloses the dynamic threshold method and standard deviations. 
	With respect to claim 7, Venkatraman utilizes non-overlapping bins of equal size (See Venkatraman and/or DNACopy).
	With respect to claim 8, only data unambiguously mapped to the reference was used. (DNACopy). 
	With respect to claim 9, Chen provides GC correction as set forth above.
	With respect to claim 10, Z-tests are disclosed as a known statistic used in the calculation of fetal aneuploidies in Chen. Z-tests are made up of z-scores.
	With respect to claim 12, the merged count parameter comes from the counts from the non-overlapping bins. (Venkatraman).
	With respect to claim 14, a fetal fraction is determined by Chen at p588: “On the condition of 10% cff-DNA concentration and 7Msequence reads, our simulated data showed that close to100% of>10 Mb deletion/duplication could be successfully detected (Figure 3)”
With respect to claim 17, Venkataraman provides “DNAcopy” a computer program product with the same steps using non-overlapping bins and a circular binary segmentation process.  Chen applies a computer program product and a binary segmentation analysis.




Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman in view of DNACopy version 1.40.0 further in view of Sehnert.
	Venkatraman et al. (2007) A faster circular binary segmentation algorithm for the analysis of array CGH data. Bioinformatics vol 23 no 6 p657-663.
	DNACopy: a package for analyzing DNA copy number data. (10/13/2014) Bioconductor R package 
Sehnert, A. J. et al. Optimal Detection of Fetal Chromosomal Abnormalities by Massively Parallel DNA sequencing of Cell-Free Fetal DNA from Maternal Blood. 2011 Clinical Chemistry, 57:7 1042-1049; of record in parent application
	The claims are directed to identifying subchromosomal aberrations in the fetal genome by analyzing a cell-free sample from the pregnant mother which comprises both maternal and fetal DNA.  The processed samples are analyzed to identify a location of each read on the reference genome, determine an amount of each read in respective non-overlapping bins, compute a bin count parameter, compare the bin count parameter to determine a bin count classification for each bin.  Next, a segmentation process merges consecutive non-overlapping bins into a merged segment where each bin had the same count.  Next it compares the length of the merged segment to a length threshold and it computes a count parameter for the merged segment from the bin count, it compares the count parameter to a threshold, and finally determining whether the fetus has the aberration in a particular subchromosomal region corresponding to the merged segment based on the length and count.
	Venkatraman is directed to a circular binary segmentation (CBS) algorithm to divide the genome into regions of equal copy number. The algorithm tests for change-points using a maximal t-statistic with a permutation reference distribution to obtain the corresponding P-value. Venkatraman provides “a hybrid approach to obtain the P-value of the test statistic in linear time. We also introduce a rule for stopping early when there is strong evidence for the presence of a change. We show through simulations that the hybrid approach provides a substantial gain in speed with only a negligible loss in accuracy and that the stopping rule further increases speed.
We also present the analyses of array CGH data from breast cancer cell lines to show the impact of the new approaches on the analysis of real data.” (abstract)
	The CBS DNAcopy program product comprising the directions for carrying out the method is disclosed both in the abstract, and in the methods: “All computations were done on a 3.2GHz Intel Xeon PC running the Debian Linux operating system with gcc and g77 compilers and R statistical software.” All the functions of the disclosed DNAcopy program cannot be detailed in a single reference due to common space limitations for published papers.  Venkatraman points users to the DNAcopy manual for the program details.  The cited manual is for a version published in 2014.  
	With respect to claim 1, Venkatraman provides: CGH test data from cell samples is obtained (section 4, Example).  Array CGH data is commonly used to measure DNA copy number variation as set forth in the introduction: 
“Comparative genomic hybridization (CGH) was the first method developed to measure the DNA copy number variation of entire genomes at a 10–20M resolution. Higher throughput techniques based on microarray technology (hence array CGH) have been developed to simultaneously measure DNA copy number at thousands of locations on a genome…The purpose of these technologies is to study variations in DNA copy number and to identify chromosomal regions that have been gained or lost. We developed the circular binary segmentation (CBS) algorithm to divide the genome into regions of equal DNA copy number.” 

	The process of DNACopy can act on array CGH data (V-p658).  
	“This document presents an overview of the DNAcopy package. This package is for analyzing array DNA copy number data, which is usually (but not always) called array Comparative Genomic Hybridization (array CGH) data… It implements our methodology for finding change-points in these data, which are points after which the (log) test over reference ratios have changed location. Our model is that the change-points correspond to positions where the underlying DNA copy number has changed. Therefore, change-points can be used to identify regions of gained and lost copy number. We also provide a function for making relevant plots of
these data.” (DNACopy-P1.) 

	The array CGH data is discussed in section 2: “We selected a subset of the data set presented in Snijders et al. (2001). We are calling this data set coriell. The data correspond to two array CGH studies of fibroblast cell strains. In particular, we chose the studies GM05296 and GM13330. After selecting only the mapped data from chromosomes 1-22 and X, there are 2271 data points. There is accompanying spectral karyotype data (not included), which can serve as a gold standard.” (DNAcopy p2) 
	As set forth in Venkatraman: 
“The CBS procedure formulates the analysis of array CGH data as a problem of detecting change-points, where the change-points are the genomic locations of copy number transitions. The algorithm starts with the whole chromosome and segments it recursively by testing for change-points; it stops when none can be found in any of the segments. The test statistic was chosen to enable us to detect a narrow-changed segment in the middle of a large segment.”

	The location of each DNA in the sample is determined by mapping to a reference, also, non-overlapping bins of a certain size are created.  The DNA segments are binned using their location.  After binning, the count in each bin is determined (bin count parameter) which is compared to a threshold. “Higher throughput techniques based on microarray technology (hence array CGH) have been developed to simultaneously measure DNA copy number at thousands of locations on a genome.” (Introduction.) 
“In particular, we chose the studies GM05296 and GM13330. After selecting only the mapped data from chromosomes 1-22 and X, there are 2271 data points.” (DNACopy section 2)
	DNACopy emphasizes that DNAcopy uses non-overlapping windows in their calculations. “We no longer recommend using overlapping windows for larger data sets.” (DNACopy Section 4).”
	Venkatraman discloses the CBS segmentation process.  The CBS algorithm divides the genome into regions of equal copy number.  
“The algorithm starts with the whole chromosome and segments it recursively by testing for change-points; it stops when none can be found in any of the segments.” The Array data is processed to merge segments from sequential non-overlapping bins of equal bin count, which is compared to a length threshold (p-value).  “We declare a change to be statistically significant if the P-value is smaller than a threshold level α (typically 0.01) and estimate the locations of the change-points as the i and j (if  j < m) that maximize the test statistic… In the original implementation of the CBS algorithm, we compute the P-value using a permutation reference distribution due it being a robust nonparametric method.” (Methods p658) “However, this resulted in the computation time growing quadratically with the number of markers on the array (this was also noticed by Lai et al., 2005). This is due to the test statistic T being the maximum of m(m-1)2 different statistics for every segment considered and m increases with the number of markers on the array.” Venkatraman provides an alternate method of calculating the p-value: “We compute P(T1 > b) using a permutation approach since T1 is the maximum of several correlated t-statistics and an approximation to its distribution is unavailable even for normally distributed Xs. Since T1 requires only mk statistics to be computed, the computational burden is nearly linear in the number of markers with a suitable choice of k. We approximate P(T2>b) as follows. Heuristically, since Tij is the standardized difference of means, it has a limiting normal distribution under suitable regularity conditions. So for m and k are large enough the distribution of the statistic Tij, under the null hypothesis of no change, is approximately standard normal… The CBS algorithm is modified in the following manner. Let b be the value of the test statistic T on the observed X1…Xm. Since the approximation is asymptotic we compute the full permutation P-value if there are fewer than m0 markers m. Otherwise, we first compute P(T2 > b) from the approximation above. If it exceeds α we can declare that there is no change; otherwise we compute P(T1 > b) and the P-value is the sum of the two and a change is declared if the sum is less than α: The only difference between the hybrid and the permutation approaches is the P-value. The choice of P-value method thus affects whether a change-point is detected but not its estimated location.” (V Methods)

	This provides the count of the merged segment, and its comparison to a threshold.  Once the count parameter and the length parameter are obtained, the presence of an aberration can be determined.  This is shown in both simulation experiments, and using data from CGH experiments.  
“We conducted simulation experiments to evaluate the performance gain that the improved CBS algorithm provides and the cost in terms of its ability to detect change-points. We first show that the approximation for P(T2 > b) works well for large m and suitably chosen k and hence could be used to obtain the P-value for the statistic T. We then segment the same simulated data with and without change-points, using the original permutation P-value and the new hybrid by itself and with early stopping. For all these simulations the marker data are generated from standard normal, uniform or beta(0.5, 1.0) distributions. Since the approximation was obtained for the maximum of a Gaussian random field, the normal data is where it is expected to perform the best. The other two were chosen to provide different degrees of non-normality with the uniform having a flat density and the beta a very skewed J-shaped one. The computing times for the procedures give us a measure of the performance gain and the proportion of times change-points are detected give us the impact on the ability to detect change-points (false positive or missed ones).”

	The DNAcopy paper provides the pseudocode for the processes of analyzing CGH data.  
	“Before segmentation the data needs to be made into a CNA object…We generally recommend smoothing single point outliers before analysis. It is a good idea to check that the smoothing is proper for a particular data set…After smoothing, if necessary, the segmentation is run. Here the default parameters are used. A brief discussion of parameters that can be adjusted is in the Tips section…There are a number of plots that can be made. The first is ordering the data by chromosome and map positions…Another possibility is to plot by chromosome within a study…If there are multiple studies, one could plot by chromosome across studies using the option plot. type='c'. A final plot orders the segment by their chromosome means. One can take
the plateaus in this plot to determine what the mean values should be for calling segments
gains or losses. In this case, maybe 0:4 for gains and -0:6 for losses. For most data, these
plateaus are much closer to zero. The next generation of this software will have automatic
methods for calling gains and losses…Change-points are often found due to local trends in the data. An undo method is needed to get rid of unnecessary change-points…A function that may be of interest that has not been mentioned is subset.CNA. It allows for subsetting of a CNA object by chromosome and sample so that segmentation does not have to be run on a whole data set. Similarly, subset.DNAcopy allows subsetting of DNAcopy objects, which contain the output of segmentation…The new default algorithm is much faster. It includes a hybrid approach to compute the p-value for segmenting based partly on permutation and partly on a Gaussian approximation (available in all versions after 1.2.0) and a stopping rule (available in all versions after 1.5.0) to declare change when there is a strong evidence for its presence (Venkatraman and Olshen, 2007). We no longer recommend using overlapping windows for larger data sets. It is still possible to run the full permutations analysis using the option p.method='perm'. If the new algorithm is still too slow, one can reduce the number of permutations in the hybrid method using the parameter nperm (default is 10,000). However, the lower alpha (the significance level for the test to accept change-points) is, the more permutations that are needed. The stopping
boundary needs to be computed for any choice of nperm and alpha which is not the default
which is done automatically within the function segment or can be done externally using
the function getbdry and passed on to segment.”

	Neither Venkatraman nor the DNAcopy manual discuss the application of CBS on cell-free samples from a pregnant female, which as both maternal and fetal DNA.  
	Sehnert discloses detecting fetal chromosomal abnormalities through massively parallel DNA sequencing of cell-free fetal DNA from maternal blood samples.  Plasma from blood samples of a pregnant female was obtained, and the cell-free DNA present in the plasma was extracted.  “Blood samples were collected from 1014 patients at 13 US clinic locations before they underwent an invasive prenatal procedure. All samples were processed to plasma, and the DNA extracted from 119 samples underwent massively parallel DNA sequencing. Fifty-three sequenced samples came from women with an abnormal fetal karyotype.” (abstract)
	The sequence reads of each DNA are obtained.  
“cfDNA was extracted from cell-free plasma with the QIAamp DNA Blood Mini Kit (Qiagen) according to the manufacturer’s instructions. Because cfDNA fragments are known to be approximately 170 bp in length, a DNA fragmentation step was not required before sequencing. For the training set samples, we sent cfDNA to Prognosys Biosciences to prepare a sequencing library (cfDNA blunt-ended and ligated to universal adapters) and for sequencing on the Illumina Genome Analyzer IIx instrumentation according to the manufacturer’s standard protocols (http://www.illumina.com/). Single-end reads of 36 bp were obtained...and sequenced.” (Sample processing p 1043)

	Once the sequence reads are obtained, they are mapped to the reference genome.
	“Sequence reads of 36 bases in length were aligned to the human genome assembly hg18 obtained from the University of California, Santa Cruz database…Alignments were carried out by using the Bowtie short read aligner (version 0.12.5) and allowing for up to 2 base mismatches during alignment. Only reads that unambiguously mapped to a single genomic location were included. The genomic sites where reads mapped were counted and included in the calculation
of chromosome ratios (see below).” (Data analysis p1043).  

	To account for bias from differences in inter-run and intra-run variation, Sehnert sets forth the following: 
“Intra-run and inter-run sequencing variation in the chromosomal distribution of sequence reads can obscure the effects of fetal aneuploidy on the distribution of mapped sequence sites. To correct for such variation, we calculate a chromosome ratio, in which the count of mapped sites for a given chromosome of interest is normalized to counts observed on another predetermined chromosome (or set of chromosomes). To identify the optimal chromosome ratio for each chromosome of interest, we reviewed the unaffected subset
of the training data (i.e., including only samples with diploid karyotypes for chromosomes 21, 18, 13, and X) and considered each autosome as a potential denominator in a ratio of counts with our chromosomes of interest. We selected denominator chromosomes that minimized the variation of the chromosome ratios within and between sequencing runs.”

	Sehnert applies a sample classification method calculating a “normalized chromosome value” and certain training data and steps to provide the model, which was used for classifying a chromosome as affected or unaffected.
	Sehnert identified certain problems with their classification process, as the results demonstrated high false positive rates. Additionally, Sehnert notes the use of a single chromosome ratio denominator (Chr 9) should be replaced by use of multiple chromosome ratios. Sehnert agrees with the general assertion that the data should be appropriately normalized before proceeding.  If improperly normalized, a decrease in efficiency of classification was observed. (conclusion p1048). 
In KSR Int 'l v. Teleflex, the Supreme Court, in rejecting the rigid application of the teaching, suggestion, and motivation test by the Federal Circuit, indicated that “The principles underlying [earlier] cases are instructive when the question is whether a patent claiming the combination of elements of prior art is obvious. When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability.” KSR Int'l v. Teleflex lnc., 127 S. Ct. 1727, 1740 (2007).
Applying the KSR standard of obviousness to the methods of Venkatraman, DNACopy and Sehnert, substitution of the circular binary segmentation process as taught by Venkatraman and DNACopy for the Normalized Chromosomal Ratio method of Sehnert is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement." Sehnert provides the required cell-free samples from the plasma of the pregnant mother, and teaches a method of identifying fetal chromosomal abnormalities through the use of normalized chromosome ratios.  Sehnert identifies certain weaknesses in this method, including multiple sources of bias, and a high false positive rate.  Venkatraman provide the DNAcopy program, which can use binned data counts from aCGH as well as from sequencing reads.  Venkatraman provides identification of chromosomal aberrations in cancer patients, comprising the steps of the claimed method.  The method of Venkatraman is faster than previous iterations of the method, and provides fewer false positives, and identifies statistical significance of the results. The DNACopy program is able to work on the data provided by aCGH or other methods, to carry out the identification of the aberrations.  Thus, it would have been obvious to one of ordinary skill in the art to replace the methods of Sehnert and the normalized chromosomal ratios with the method steps of Venkatraman, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.  Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.
	With respect to claim 2, Venkatraman provides a circular binary segmentation process.
	With respect to claim 3, Venkatraman provides testing when the bin count is over represented or under represented. (p659, Section 2.3). “For all these simulations the marker data are generated from standard normal, uniform or betað0:5, 1:0Þ distributions. Since the 
approximation was obtained for the maximum of a Gaussian random field, the normal data is where it is expected to perform the best. The other two were chosen to provide different degrees of non-normality with the uniform having a flat density and the beta a very skewed J-shaped one.”
	With respect to claim 4, deletions and amplifications are the main focus of Venkatraman. (Abstract). 
	With respect to claim 5-6, 11, 13-16 Venkatraman discloses the calculations of boundaries and thresholds to which the parameters are compared in the methods section 2, to make the determination of amplification or deletion with respect to those thresholds and boundaries.  
	With respect to claim 7, Venkatraman utilizes non-overlapping bins of equal size (See Venkatraman and/or DNACopy).
	With respect to claim 8, only data unambiguously mapped to the reference was used. (DNACopy). 
	With respect to claim 12, the merged count parameter comes from the counts from the non-overlapping bins. (Venkatraman).
	With respect to claim 12, Sehnert provides fetal fraction information.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,319,463. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are encompassed in the scope of the rejected claims.
Patent claim 1: 1. A method of identifying a subchromosomal aberration in a fetal genome of a fetus by analyzing a biological sample from a female subject pregnant with the fetus, the biological sample including cell-free DNA molecules from the female subject and the fetus, the method comprising: for each of a plurality of DNA molecules in the biological sample: measuring a size of the DNA molecule;
16/387049 claim 1: 1. A method of identifying a subchromosomal aberration in a fetal genome of a fetus by analyzing a biological sample from a female subject pregnant with the fetus, the biological sample including cell-free DNA molecules from the female subject and the fetus, the method comprising: for each of a plurality of DNA molecules in the biological sample:
identifying a location of the DNA molecule in a reference genome, thereby obtaining locations of the plurality of DNA molecules;
Identifying a location of the DNA molecule in a reference genome thereby obtaining locations of the plurality of DNA molecules;
detecting, by a computer system, an aberration in the biological sample of a first subchromosomal region by: determining a first amount of the plurality of DNA molecules located in the first subchromosomal region using the locations of the plurality of DNA molecules; determining a second amount of the plurality of DNA molecules located in a second region using the locations of the plurality of DNA molecules;
Claim 2 sets forth non-overlapping bins, bin count parameters.
for each of a plurality of non-overlapping bins in the reference genome: determining a respective amount of the plurality of DNA molecules located in the respective non-overlapping bin using the locations of the plurality of DNA molecules, computing a respective bin count parameter from the respective amount, and comparing the respective bin count parameter to one or more bin count thresholds to determine a bin count classification of the respective non-overlapping bin;
Claim 2 sets forth performing a segmentation process that merges consecutive bins into a merged segment based on the consecutive bins having a same count classification.
Performing a segmentation process that merges consecutive non-overlapping bins that have the same bin count classification;
determining, by the computer system, a size classification for the first subchromosomal region by: calculating a first statistical value of sizes of the plurality of DNA molecules located in the first subchromosomal region; calculating a reference statistical value of sizes of DNA molecules located in a reference region;
Comparing a length of the merged segment to a length threshold;
computing a count parameter from the first amount and the second amount; and comparing the count parameter to one or more count threshold to determine a count classification of a type of aberration existing in the biological sample for the first subchromosomal region; determining a separation value between the first statistical value and the reference statistical value; and comparing the separation value to one or more size thresholds to obtain the size classification;
Computing a count parameter for the merged segment from the bin count parameters of the non-overlapping bins of the merged segment or from the amounts of the plurality of DNA molecules located in the non-overlapping bins of the merged segment;
computing a count parameter from the first amount and the second amount; and comparing the count parameter to one or more count threshold to determine a count classification of a type of aberration existing in the biological sample for the first subchromosomal region
comparing the count parameter to one or more deviation thresholds to determine a count classification;
and determining whether the fetus has the aberration in the first subchromosomal region based on the size classification and the count classification.
and determining whether the fetus has the aberration in a subchromosomal region corresponding to the merged segment based on the comparison of the length of the merged segment to the length threshold and the count classification.


	The dependent claims share the same limitations between the patent and the rejected claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1672